PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rashid et al.
Application No. 15/773,167
Filed: 3 May 2018
For: ANTI-CD3-FOLATE CONJUGATES AND THEIR USES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed April 8, 2021, to revive the above named application.
 
The petition under 37 CFR 1.137(a) to revive the application is GRANTED.
 
The application became abandoned for failure to timely file a proper reply to the final Office action mailed September 8, 2020, which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained on March 8, 2021. Accordingly, the application became abandoned by statute on March 9, 2021. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on March 8, 2021. 

Prosecution of the above named application resulted in a final Office action being issued on September 8, 2020. In response to the final Office action, the applicant submitted an RCE and RCE fee along with a reply on March 8, 2021. On March 17, 2021, the Office issued a Notice of Improper Request for Continued Examination. The Notice of March 17. 2021 stated the RCE filed March 8, 2021, was improper because it was filed prior to the filing of an oath or declaration for each named inventor in the instant application under 35 U.S.C. 371. On March 25, 2021, the applicant submitted an oath or declaration for each named inventor along with an RCE. On April 2, 2021, the Office issued a Notice of Improper Request for Continued Examination. The Notice of April 2, 2021, stated the RCE filed on March 25, 2021, was improper because it was not submitted before abandonment of the application. The instant petition to revive was filed on April 8, 2021. 

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on March 25, 2021; (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. 
 
This application is being referred to Technology Center Art Unit 1643 for entry of the reply filed March 8, 2021, and further processing in accordance with this decision. 
 
Telephone inquiries concerning this decision may be directed to Petitions Examiner, Jason Olson at (571) 272-7560

/JASON C OLSON/Petitions Examiner, OPET